           Case 2:18-cv-00160-ECM-KFP Document 58 Filed 03/10/21 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

DAVID BARTHOLOMEW CLARK,                     )
AIS # 194417,                                )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     ) CIVIL ACT. NO. 2:18-cv-160-ECM
                                             )              (WO)
KARLA JONES, WARDEN, et al.,                 )
                                             )
      Defendants.                            )

                         MEMORANDUM OPINION and ORDER

      On February 17, 2021, the Magistrate Judge filed a Recommendation in this case to which

no timely objections have been filed. (Doc. 57). After an independent review of the record, and

upon consideration of the Recommendation of the Magistrate Judge, and for good cause, it is

      ORDERED that:

      1. The United States Magistrate Judge’s Recommendation (doc. 57) is ADOPTED.

      2. The Defendants’ motions for summary judgment (docs. 14 and 40) are GRANTED.

      3. This case is DISMISSED with prejudice.

      4. Costs are taxed against Plaintiff for which execution may issue.

      A separate Judgment will be entered.

      DONE this 10th day of March, 2021.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
